           Case 5:20-cr-40090-DDC Document 21 Filed 03/22/21 Page 1 of 1




                          CLERK’S COURTROOM MINUTE SHEET – CRIMINAL



UNITED STATES OF AMERICA,

                         Plaintiff,

v.
                                                                 Case No. 20-40090-01-DDC
SHAWN LYNN PARCELLS (01),

                         Defendant.

                                                              Attorney for Plaintiff: Christine E. Kenney
                                                                    Attorney for Defendant: Eric Kjorlie

 JUDGE:                      Daniel D. Crabtree      DATE:                                   3/22/2021
 CLERK:                       Megan Garrett          TAPE/REPORTER:                         Kim Greiner
 INTERPRETER:                                        PROBATION:




                               STATUS CONFERENCE
Defendant appears by Zoom Video Conference upon consent.

The following motion is before the court:

        Doc. 19 – Defendant’s Counsel’s Rule 83.5.5(a) Motion for Leave for Court Approval Granting
        Motion to Withdraw as Defense Counsel; and Defendant’s Companion Motion for Redetermination of
        Indigency and Qualification for Appointment of Counsel Under the CJA – REMAINS PENDING as
        set forth in full on the record.

The court hears from counsel on the motion.

The court will arrange for the defendant to complete an updated financial affidavit with the probation
office.

The court will determine whether the defendant qualifies for appointed counsel.

The court continues the status conference to April 8, 2021, at 9:00 a.m.

Defendant remains on release.
